UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7560



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY ROY CROSBY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-361, CA-99-1835-4)


Submitted:   March 13, 2001                 Decided:   March 23, 2001


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se. Nancy Chastain Wicker, OF-
FICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Roy Crosby seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.*    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.    United States v. Crosby, Nos. CR-96-361; CA-

99-1835-4 (D.S.C. Oct. 17, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       We   have confined our review to those issues raised in Ap-
pellant’s    informal brief, 4th Cir. R. 34(b), and to the extent
Appellant   seeks to raise claims not first presented to the district
court, we   decline to review such claims.


                                  2